SOUTHERN DISTRICT OF MISSISSIPPI

   

PRAECIPE FOR WARRANT

JUN 12 2019
IN THE UNITED STATES DISTRICT COURT | -—aeee

THUR JOHNSTON

FOR THE SOUTHERN DISTRICT OF MISSISSIPPI ————_____ bepury
NORTHERN DIVISION .

 

 

 

UNITED STATES OF AMERICA

* crimnat No. 3/9/WO PSLRA

CHARLES JOHNSON
(wherever found)

The Clerk of this Court will issue a warrant, an indictment against the above-named
defendant having been filed in the above-entitled cause on the LaF Rey of June, 2019.
This the (Paay of June, 2019.

D. MICHAEL HURST, JR.
United States Attorney

By: /| L? iL
CANDACE G/MAYBERRY

Assistant Unitéd §tajés Attorney
MSB #104014

Warrant issued:

CGM/FBI
